Citation Nr: 9921046	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  93-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cephalalgia, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1998, following a July 1997 remand by the United 
States Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals and hereafter "Court"), 
occasioned upon joint motion by the parties.  In March 1998, the 
Board remanded the claim for further development of the record.

The current appeal arose from an April 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim for an increased 
(compensable) rating for cephalalgia.  In October 1995, the Board 
remanded the claim for further development. Following the 
appellant's April 1996 personal hearing, the hearing officer 
granted an increased rating, to 10 percent, for cephalalgia. The 
appellant continued his appeal.  In due course of development 
following the Board's March 1998 remand, a 30 percent disability 
evaluation was assigned migraine cephalalgia by rating decision 
dated in November 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims held that regarding a claim for an 
increased rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  The 
Court also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits are 
awarded."  Id. at 38.  This case was accordingly returned to the 
Board  for further adjudication.
 
The Board notes that by rating decision dated in January 1999, a 
disability rating greater than zero percent for service-connected 
scar of the right forehead was denied, and entitlement to a total 
disability rating based upon individual unemployability was 
denied.  In June 1999, a letter from the appellant was forwarded 
to the Board from the RO.  In the letter, the appellant in part 
argues that he is entitled to a 100 percent disability rating as 
of 1992.  

Under the law, appellate review is initiated by the filing of a 
notice of disagreement, ("NOD"), with a rating decision, which, 
if not filed within one year from the date of mailing of notice 
of the rating decision, the underlying decision "shall become 
final and the claim will not thereafter be reopened or allowed," 
except as otherwise provided in applicable statutes and 
regulations.  38 U.S.C. §§ 7105(a),(b)(1),(c).  A NOD is "[a] 
written communication from a claimant . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result."  While there is no special wording 
required in a NOD, it "must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review."  38 C.F.R. § 20.201; Stokes v. Derwinski, 
1 Vet. App. 201, 203 (1991); See Prenzler v. Derwinski, 928 F.2d 
392, 394 (Fed.Cir. 1991); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994).

The appellant's June 1999 letter reflects his desire to appeal 
his claim for a total disability rating based upon individual 
unemployability.  Reasonably construed, the Board finds that this 
letter constitutes a timely filed Notice of Disagreement with 
respect to the January 1999 RO decision which denied his claim 
for a total rating. As discussed below, the Board will remand the 
appellant's claim to the RO for appellate proceedings.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board further notes that in June 1999, the appellant alluded 
to a claim of service connection for an unspecified disability 
arising from in-service smoking, and he also referred to clear 
and unmistakable error in prior RO decisions.  These matters are 
referred to the RO for appropriate action.  
 
 


FINDING OF FACT
 
The appellant's service-connected cephalalgia is manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  
 
CONCLUSION OF LAW
 
The appellant's service-connected cephalalgia warrants the 
assignment of a 50 percent disability rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The appellant seeks a disability rating greater than 30 percent 
for service-connected cephalalgia.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions of 
38 C.F.R. § 4.2 require that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  The provisions of 38 C.F.R. § 4.7 provide that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Although regulations 
require that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, the present level of 
disability during the pendency of the claim is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A claim for an increased rating is regarded as a new claim and is 
subject to the well-groundedness requirement of 38 U.S.C.A. § 
5107(a) (West 1991).  In order to present a well-grounded claim 
for an increased rating of a service-connected disability, a 
veteran need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994). The 
appellant has stated that the symptoms of his service-connected 
disability have increased.  The Board thus concludes that the 
appellant has presented a well- grounded claim for an increased 
rating for his service- connected disorder.

Once a claim has been determined to be well grounded, it is the 
Board's responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.



Factual background

The appellant's claim for an increased disability rating for 
headaches arose in March 1992.

The appellant's service medical records then revealed that in 
November 1953, he appellant sustained a laceration on his 
forehead following a car accident.  A December 1953 medical 
record reflects that the appellant then complained of headaches.  
The appellant's February 1954 separation examination noted a skin 
graft scar over the right temporal frontal region, and a clinical 
evaluation of the neurological system was normal.

The appellant underwent a VA physical examination in November 
1954.  The  appellant complained of headaches on the right side 
of his head which were somewhat relieved by Dilantin(r).  
Radiographic examination of the skull resulted in essentially 
normal findings.  The appellant was diagnosed to have mild 
headaches of questionable etiology.  By rating action dated 
December 1954, service connection was granted for cephalalgia and 
a zero percent disability was assigned.  
 
In January 1978 the appellant was admitted to a private hospital 
with headaches. He had photophobia and some diplopia.  
Radiographic examination of his skull resulted in normal findings 
and a computerized tomography study ("CT scan") showed no 
abnormality.  The appellant was diagnosed to have an anxiety 
state associated with vascular headaches.
 
In October 1982 letter, C. J. B., M.D., opined the appellant's 
headaches were post-traumatic vascular headaches due to the 1953 
accident.  

The appellant underwent a VA physical examination in March 1983, 
and reported that he had a head injury at age 10 and had 
experienced some headaches since that time.  The appellant 
described his headaches as beginning with pain in the right eye 
followed by right-sided headaches.  Radiographic examination, a 
CT scan, and an electroencephalogram resulted in normal findings.  
The examiner described vascular and tension headaches attributed 
to the 1953 accident, but not on an organic basis.
 
In May 1985, a private physician who had treated the appellant 
for five years indicated that the appellant had chronic, 
recurring headaches secondary to his 1953 automobile accident. 
 
 VA outpatient treatment records from 1987 to 1988 show that the 
appellant complained several times of headaches.  A November 1987 
VA neurology consult concluded that the results were essentially 
within normal limits and that the appellant's headaches were of 
unclear etiology.
 
An October 1988 letter from R. H. Z., M.D., stated that the 
appellant's cephalalgia following his 1953 accident "may be 
accepted as a vascular headache (Migraine)," and that there was 
a "tension component" to them in that stress "may well 
aggravate" the headaches.  

Private medical records generated by the Diagnostic Clinic in 
Largo, Florida, from December 1989 to February 1992 reflect that 
the appellant frequently complained of headaches which were 
described by the physician as tension headaches.
 
Following receipt of the appellant's claim for an increased 
rating, the appellant underwent a VA neurological examination in 
August 1992.  The appellant described a pain on the right side of 
his head, grade 8 out of 10, which lasted for 30 minutes. The 
appellant reported that the headache decreased to a grade 5 level 
and lasted for 2 to 3 hours or up to 2 to 3 days.  He stated that 
the headaches occurred 2 to 3 times per month and were relieved 
by aspirin, cold applications, rest, or sleep.  

The examiner's impression was that the appellant had a probable 
tension type headache.  The examiner further stated that the 
headaches "may be related to [the appellant's cervical arthritis 
if in fact there is cervical arthritis," and that the latter 
disorder was "per [the appellant's] history."      

The examiner also commented that the etiology of the headache was 
undetermined. However, he stated that a migraine headache was not 
indicated because the appellant described relief of symptoms with 
aspirin or sleep, which is atypical of migraine. In addition, the 
sense of pressure and lancing pain in the eye was atypical of 
migraine, and there was no evidence of ticks, paramyoclonus, or 
chorea choreiform disorders.

By rating decision dated in October 1992, an increased disability 
evaluation was assigned.

In an April 1993 letter, R.N.S., M.D. reported that he had 
treated the appellant for various problems in the previous year.  
Dr. S. stated that the appellant had related a history of chronic 
back and neck pain and headaches that the appellant related to an 
in-service accident.  Dr. S. stated that the appellant was 
"undoubtedly" going to continue to suffer headaches and neck 
pain "from the previous injury," and that the appellant was 
"unable to work" because of the severe headaches.  

By letter dated in May 1993, the appellant was advised that his 
claim for an increased rating was denied.  

A July 1993 letter from A. M. S., M.D., reflects that the 
appellant had chronic headaches that occurred 4 to 5 times per 
month and were "caused by chronic cervical strain syndrome, 
post-traumatic migraine headaches, and are service-related."
 
Pursuant to the Board's October 1995 remand, the appellant 
underwent a VA examination in December 1995.  The examiner noted 
that the appellant described two types of headaches:  post-
occipital headaches that the examiner attributed as secondary to 
tension; and unilateral headaches behind the right eye.  

Upon clinical evaluation, a neurological evaluation was normal. 
The examiner diagnosed the appellant to have muscle tension 
headaches with suboccipital headaches that may have been related 
to history of arthritis of the cervical spine which had been 
noted in previous records.  The examiner further observed that 
the appellant had a suggestion of vascular headaches, and that 
the  prostrating headache that he previously described could have 
been migraine.  The examiner further stated that the latter 
"certainly could be service related."  However, the examiner 
concluded, "[i]n again reviewing the Remand, it is certainly 
quite difficult to assert that the headaches are definitely both 
in-service headaches."
 
At an April 1996 personal hearing before a hearing officer at the 
RO, the appellant testified in substance that he had headaches 
four to five times per month and sometimes more frequently.  He 
recounted that approximately two headaches were "very 
disabling," and that on these occasions he was forced to lie 
down.  As to these headaches, the appellant stated that they 
would last anywhere from 4 to 6 hours.    
He also stated that he took Tylenol 3(r) when the pain became very 
severe.  
As to the headaches that he attributed to his in-service 
accident, the appellant stated that these began in the eye on the 
same side of his head where his scar was located.  

In an April 1996 statement, the appellant's neighbor S.W., who 
was enrolled in a licensed practical nursing course, stated that 
the appellant had spoken to her about the in-service automobile 
accident.  Ms. W. observed that the headaches described by the 
appellant were on the same side of his head as the point of 
impact of the in-service accident, and that in her opinion the 
appellant's headaches were related to the accident.   
 
By hearing officer decision dated in May 1996, a 10 percent 
disability evaluation was assigned for the service-connected 
cephalalgia.  The hearing officer noted that the medical evidence 
of record and the appellant's testimony indicated that the 
appellant's headaches were of two types:  one related to his non-
service connected cervical arthritis, and the other related to 
headaches which were centered behind his right eye and were thus 
in the area of the in-service accident upon which service-
connection had been granted for cephalalgia.  Resolving the 
benefit of the doubt in favor of the appellant, the hearing 
officer assigned a 10 percent rating to the service-connected 
disorder.  

Following the Court's July 1997 remand, a September 1997 report 
authored by W.M.H., M.D., and J.E.F., M.D. was received.  The 
physicians noted the appellant's reported history, and opined 
that the appellant had "brain injury following trauma."  In a 
separate opinion, Dr. H. stated that the appellant had a "closed 
head injury" that represented a "permanent brain injury."  

In June 1998, the appellant through counsel submitted various 
medical records pertaining to treatment for headaches, a cardiac 
disorder and a musculoskeletal disorder.  Included in this 
information was an April 1998 letter authored by A.G.H., a 
chiropractor, who stated that the appellant's headaches had been 
"more or less the same for decades" and that they "clearly" 
were vascular in nature.  Also included were chronological 
treatment notes authored by J.W., M.D. pertaining to multiple 
disorders.  

Pursuant to the Board's March 1998 remand directives, the 
appellant underwent a VA physical examination in July 1998.  
After reviewing the appellant's subjective history and the 
evidence of record as contained in the appellant's claims folder, 
the examiner confirmed that the appellant had two types of 
headaches.  The first type was one-sided, and began behind the 
right eye and right temporal area.  The examiner noted that it 
occurred three to four times per month and were "very severe," 
causing visual disturbances, photophobia and nausea.  The 
appellant reported that he usually applied a cold cloth on his 
head and would lie in a darkened room until the headache 
subsided.  

The other type of headache as reported by the appellant and found 
by the examiner was post-occipital, and occurred at times other 
than the former type, although the appellant reported these to be 
"just as bad."  The appellant reported these began in the post 
occipital area or in his upper cervical spine.  As to these 
headaches, the examiner noted that previous radiographic 
examination revealed degenerative disc disease of the cervical 
spine, and that the examiner had previously opined that there was 
a linkage between the disc disease and the headaches.  

In summary, the physician opined that "both of these headaches 
had their etiology with service connection."  The examiner 
diagnosed the appellant to have migraine cephalalgia, and muscle 
tension cephalalgia, secondary to degenerative disc disease of 
the cervical spine.  

By rating decision dated in November 1998, a 30 percent 
disability evaluation was assigned for cephalalgia.  

Analysis

Having carefully reviewed the medical and lay evidence of record, 
the Board is of the opinion that the assignment of a 50 percent 
disability rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 is warranted.

The Board first notes that in its November 1998 decision granting 
a 30 percent disability rating, the RO found that the appellant's 
migraine cephalalgia had a frequency of from three to four times 
a month, but that there was no indication that the migraines were 
productive of severe economic inadaptability.  Instead, the RO 
found that the appellant's employment problems resulted from non-
service-connected severe heart disease, post-myocardial 
infarction.  

It is now well-settled that in its decisions, VA may not rely 
upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995);  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In this regard, there is no evidence of 
record that allocates the degree of economic inadaptability 
caused by the appellant's service-connected headache disorder 
viz. his non-service-connected heart disorder.  

The record reflects that since the inception of his claim for an 
increased rating, the appellant has experienced headaches of a 
monthly frequency of anywhere from two to five times per month of 
one type.  In this regard, the Board notes that the appellant has 
consistently been evaluated as having headaches of two separate 
etiologies:  one involving the right side of his head at the 
point of impact of the in-service accident; the other involving 
the post-occipital area, medically linked in the July 1998 VA 
examination to his cervical spine disorder.  Further, the Board 
notes that as to their frequency, the appellant has reported that 
his vascular headache (i.e., the migraine variety) occurs from 
two to five times per month; and the post-occipital occurs with 
varying frequency.

The Board notes that the appellant is not in receipt of service-
connection for a cervical spine disorder.  To the extent that 
medical examiners have linked his headaches to the cervical spine 
disorder, their opinion that the underlying disorder is service 
connected is erroneous.  However, the Board is of the opinion 
that further inquiry in this matter to ascertain the frequency of 
solely the service-connected migraine cephalalgia, independent of 
the non-service-connected cervical spine disorder would not 
result in significantly different information that is already of 
record in order to evaluate the appellant's disorder.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the assignment of 
a 50 percent rating is appropriate when the disability picture 
approximates the disorder's  severity encompassing very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  The appellant's currently assigned 30 
percent disability rating is appropriately rendered if the 
disability picture involves characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

Plainly, the recurring frequency of the appellant's migraine 
cephalalgia is more than once monthly.  The appellant's testimony 
and the medical evidence of record substantiate that the 
headaches are of incapacitating severity and amount to severe 
economic inadaptability within the meaning of the diagnostic 
code.  For these reasons, a 50 percent disability rating for 
migraine cephalalgia is granted.      



ORDER

A 50 percent disability evaluation is granted for migraine 
cephalalgia, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As is noted above, the appellant's claim for a total disability 
evaluation based upon individual unemployability was denied by 
rating decision dated in January 1999.  In July 1999, the Board 
received correspondence from the appellant and forwarded by the 
RO that reiterates the appellant's contention that he is entitled 
to the total disability rating he seeks.  Such expression of 
disagreement with the RO's rating decision relative to the total 
disability rating is construed as a notice of disagreement.  See 
Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  Because a 
timely filed notice of disagreement triggers the appellate review 
process, see Godfrey, supra, the matter is REMANDED to the RO for 
the following development:

With respect to the issue of entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disabilities, the RO should institute all 
appropriate appellate procedures in 
accordance with applicable laws and 
regulations, including the issuance of a 
Statement of the Case to the appellant.  

If the benefit sought on appeal ultimately remains denied and the 
appellant desires to continue to pursue his claim via appeal to 
the Board, the appellant's claim should be returned to the Board 
if otherwise in order.    

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that by decision dated in September 1989, the Board denied service connection for 
cervical arthritis.  

